Citation Nr: 1805537	
Decision Date: 01/29/18    Archive Date: 02/07/18

DOCKET NO.  14-16 912		DATE
		

THE ISSUES

1.  Entitlement to service connection for dizziness, to include as due to herbicide agent exposure.

2.  Entitlement to service connection for sleep apnea, to include as due to herbicide agent exposure.

3.  Entitlement to service connection for headaches, to include as due to herbicide agent exposure.

4.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide agent exposure.


ORDER

As to the issue of service connection for dizziness, to include as due to herbicide exposure, the appeal is dismissed.

As to the issue of service connection for sleep apnea, to include as due to herbicide agent exposure, the appeal is dismissed.

As to the issue of service connection for headaches, to include as due to herbicide agent exposure, the appeal is dismissed.

As to the issue of service connection for chronic obstructive pulmonary disease (COPD), to include as due to herbicide agent exposure, the appeal is dismissed.


FINDING OF FACT

On December 25, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his representative, that a withdrawal of this appeal is requested as to the issues  of service connection for dizziness, sleep apnea, headaches, and COPD, all to include as due to herbicide agent exposure.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran as to the issues of service connection for dizziness, sleep apnea, headaches, and COPD, all to include as due to herbicide agent exposure, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introduction

The Veteran served on active duty from July 1968 to November 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO).

In December 2016, the Veteran withdrew his request for a videoconference Board hearing.  38 C.F.R. § 20.704(e) (2017).

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future review of this Veteran's case should take into consideration the existence of these electronic records.

Law and Analysis

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5) (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 (2017).  In the present case, in a December 15, 2016, statement in support of claim the Veteran withdrew this appeal as to the issues of service connection for  dizziness, sleep apnea, headaches, and COPD, all to include as due to herbicide agent exposure, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed as to the issues of service connection for dizziness, sleep apnea, headaches, and COPD, all to include as due to herbicide agent exposure.



______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Leanne M. Innet, Associate Counsel

Copy mailed to:  Texas Veterans Commission





Department of Veterans Affairs


